Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 1 of 44




                 EXHIBIT C-7
Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 2 of 44




                         Pennsylvania
                          DEPARTMENT OF STATE




           Pennsylvania 2020 Primary Election
                 Act 35 of 2020 Report




                        Date: August 1, 2020




                          www.dos.pa.~ov
                                                                      EXHIBIT
                                                                    Boockvar Ex18 08/21/20
         Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 3 of 44




Contents
Introduction ..........................................................................................................................................................4
Voter Registration Statistics ................................................................................................................................ 6

        Registered Voters as of June 2, 2020 .........................................................................................................6
        Voter Registration Applications Received by County Election Offices Fewer than 30 Days
        Before the 2020 Primary Election. .............................................................................................................7
        Voter Registration Applications Fewer than 15 Days before Primary Election ......................................8

Total Number of Voters in 2020 Primary Election .............................................................................................9

Total Mail-in and Absentee Ballots Cast in 2020 Primary Election ................................................................10

Absentee Ballot Statistics ..................................................................................................................................11
       Absentee Ballot Applications Received for the 2020 Primary Election regardless of how the
       application was processed........................................................................................................................11
       Absentee Ballot Applications Approved for the 2020 Primary Election. ..............................................12

       Absentee Ballots Voted in the 2020 Primary Election............................................................................13

       Absentee Ballot Applicants Who Voted a Provisional Ballot in the 2020 Primary Election. ...............14

       Absentee Ballot Applications Filed Prior to Receipt of Voter Registration in the 2020 Primary
       Election.......................................................................................................................................................15
       Total Absentee Ballots Reported by Counties as Challenged in the 2020 Primary Election. ..............16
       Absentee Ballots Successfully Challenged in the 2020 Primary Election. .............................................17
       Challenged Absentee Ballots Not Canvassed in the 2020 Primary Election.........................................18
Mail-in Ballot Statistics ......................................................................................................................................19
       Mail-in Ballot Applications Received for the 2020 Primary Election regardless of how the
       application was processed. .......................................................................................................................19
       Mail-in Ballot Applications Approved for the 2020 Primary Election....................................................20
       Mail-in Ballots Voted in the 2020 Primary Election. ...............................................................................21
       Mail-in Ballot Applicants Who Voted a Provisional Ballot in the 2020 Primary Election.....................22
       Mail-in Ballot Applications Filed Prior to Receipt of Voter Registration in the 2020 Primary
       Election....................................................................................................................................................... 23
       Total Mail-in Ballots Reported by Counties as Challenged in the 2020 Primary Election....................24
       Mail-in Ballots Reported by Counties as Successfully Challenged in the 2020 Primary Election........25
       Challenged Mail-in Ballots Not Canvassed in the 2020 Primary Election. ............................................26
Absentee Ballot and Mail-in Ballot Statistics ...................................................................................................27
       Ballots Sent to Wrong Individual or Wrong Address in the 2020 Primary Election. ............................27
       Ballots Voted by Individual Other than Voter in the 2020 Primary Election. .......................................28
       Ballots Returned Not by Mail or In Person in the 2020 Primary Election.............................................29
         Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 4 of 44




Act 12 of 2020 Statistics ....................................................................................................................................30
        Election Officers Appointed in Districts Outside District of Residence for the 2020 Primary
        Election....................................................................................................................................................... 30
        Number of Polling Places Consolidated that did Not Require DOS Approval for the 2020
        Primary Election.........................................................................................................................................31
        Polling Place Consolidation Requiring DOS Approval for the 2020 Primary Election. .........................32
        Polling Places Located Subject to Section 1803-B during the 2020 Primary Election..........................33
Polling Places Located in a School ....................................................................................................................34
        Polling placed located in schools for the 2020 Primary Election. ..........................................................34
Pre-Canvassing and Canvassing Statistics ........................................................................................................35
        Date and Time of Pre-Canvass Meeting...................................................................................................35
       Date and Time of Canvass Meeting for the 2020 Primary Election. ......................................................36
        Last Date County Reported Completing its Ballot Canvass for the 2020 Primary Election. ...............37
Review of Actions Taken ....................................................................................................................................38
Issues or Incidents Involving Voting Machines ................................................................................................40
Conclusions .........................................................................................................................................................42




                                                                                   3
     Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 5 of 44




Introduction

On June 2, 2020, Pennsylvania held a primary election under unprecedented conditions. Prior to
the primary, significant changes were implemented to the voting processes in Pennsylvania.

First, all Pennsylvanians voted on new, more accessible, auditable, and secure voting systems
providing avoter-verifiable paper ballot. All 67 counties debuted their new voting systems in
2019 or the 2020 primary, completing atwo-year initiative to bring these new systems with
augmented election security and integrity to all Pennsylvanians.

Second, the Commonwealth for the first time in over 80 years significantly increased voting
options, thanks to bipartisan support of Act 77 of 2019, which granted Pennsylvania voters
enhanced options to participate in our democracy. One of those options provided that all eligible
voters could now choose to vote by mail-in ballot.

Though unknown at the time, the timing of passage of Act 77 and mail-in voting was essential
due to a third change: the spread of COVID-19. Due to the pandemic and stay-at-home orders
implemented to stop the spread of the virus, Pennsylvanians embraced mail-in voting in
impressive numbers. Nearly 1.5 million voters cast their vote by mail-in or absentee ballot, 17
times the number that voted absentee in the 2016 primary, when approximately 84,000
absentee ballots were cast.

And fourth, circumstances changed even furtherjust days before our primary election, when we
experienced civil unrest nationally and in regions throughout the Commonwealth in response to
the tragic death of George Floyd, leading to curfews, travel restrictions, and office closures.

Yet, despite the changes and challenges, Pennsylvanians voted safely and peacefully in the
primary, embracing the new mail-in voting option, and the new voting systems performed well.
Reports of significant incidents were fewer than reported in many comparable prior elections,
and our overall turnout was far higher than in 2012, the last time a presidential primary was not
contested on both sides of the aisle. In addition to the nearly 1.5 million people who voted by
mail, over 1.3 million Pennsylvanians voted in person on June 2.

We also learned some valuable lessons from the primary that we can use to ensure an even
smoother voting experience in the general election in November.

In March 2020, Act 12 of 2020 was enacted, changing the date of the Primary from April 28 to
June 2. Temporary changes, including allowing counties the ability to more quickly and easily
appoint and staff polling places, were part of what allowed the 2020 Primary to be conducted
safely and efficiently in the middle of a pandemic. While some of these Act 12 changes were
temporary and expired after the primary, the Department of State and the county election
offices agree that several of these temporary provisions relating to poll workers would be
valuable and should be made permanent.


                                         www.dos.pa.gov
     Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 6 of 44




Other principal goals are to make it easier for counties to distribute and count mail-in ballots.
The sheer volume of these ballots delayed some primary results in several counties. Our top
priority is and has always been the accurate count of the ballots, and we know every voter
shares this commitment. In addition, we also want to help the counties canvass these ballots as
quickly and efficiently as possible.

The single most important change to accomplish this is a legislative change: We hope to work
with the General Assembly to allow counties to begin pre-canvassing ballots in the weeks before
Election Day. The counties overwhelmingly support this reform, and we hope the legislature
shares this priority and will pass this amendment before counties finalize and begin sending
ballots in early September.

Additionally, the Department is working with the counties to develop timelines and best
practices, to map out the most effective processes before November, including
recommendations on additional equipment, staffing, and schedules necessary to effectively
process the high volume of mail-in ballots expected in November.

This report represents the fullest collection of data relating to the 2020 Primary Election, which
may be helpful in mapping additional changes to Pennsylvania's Election Code that would be
useful priorto the November Election. It includes some data not requested pursuant to Act 35,
in order to provide more context for and a more complete presentation of the data.

The data referenced and presented in this report was obtained from two sources: The Statewide
Uniform Registry of Electors (SURE), which is the statewide database used by county election
officials to maintain elections and voter data, and the responses to uniform surveys that the
Department sent to each county election director. Each county board of elections is responsible
for ensuring the accuracy of the data that it enters into SURE and for its own responses to the
Department's surveys. The Department has no ability to independently verify or guarantee the
accuracy of the data received solely from the county boards of elections.




                                                 5
           Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 7 of 44




                                                                                            -.      -
    Voter Registration Statistics                  LANCASTER                            331,820
                                                   LAWRENCE                             54,2Q4
    Registered Voters as of June 2, 20201
                                                   LEBANON                              86,963
                                       -.
                                                   LEHIGH                               234,842
     ADAMS                          67,695         LUZERNE                              211,276
  ALLEGHENY                        898,944                       --------         ---             ----
                                                   LYCOMING                             69,008
i ARMSTRONG                        42,128          McKEAN                               24,098
     BEAVER                        110,663         MERCER                               70,706
    j BEDFORD                      32,237          MIFFLIN                              25,283
    j BERKS                        256,863         MONROE                              109,981
     GLAIR                          75,535         MONT60MERY                          574,403
    BRADFORD                        36,324         MONTOUR                              13,299
  BUCKS                            461,310         NORTHAMPTON                         212,972
! BUTLER                           129,783         NORTHUMBERLAND                       53,985
B
ACM RIA                --           83,182         PERRY                                28,054
    CAMERON                          2,987         PHILADELPHIA                       1,076,764
    CARBON                          44,339         PIKE                                 40,955
f CENTRE                           109,015         POTTER                               10,687
  CHESTER                          359,265         SCHUYLKILL--- _ --- -- ------ 85,526
~ CLARION                          23,239          SNYDER                               22,180
    CLEARFIELO                     46,523          SOMERSET                             46,659
    CUNTON                          20,811         SULLIVAN                              4,416
    COLUMBIA                        38,035         SUSQUEHANNA                          25,516
    CRAWFORD                        53,613         T10GA                                25,221
    CUMBERLAND                     178,406         UNION                                24,050
    DAUPHIN                        187,621         VENANGO
i                                                                                       31,048
    DELAWARE                       404,732         WARREN                               30,486
    ELK                            19,223          WASHINGTON                          145,882
    ERIE                           195,467         WAYNE                                33,353
    FAYETTE      ___ __     ------ 77,316          WESTMORELAND                        239,997
    FOREST                          3,385          1NYOMING                             17,209
    FRANKLIN                       94,623          YORK                                291,334
  FULTON                           9,124           Total                              8,599,294
  ---_ _--                      ---       --
j GREENE                           21,704         Ta61e 1: Data obtained from [he SURE system.
    HUNTINGDON                     26,687
    INDIANA                        49,874
' JEFFERSON                        30,256
    1UNIATA                        13,633
    LACKAWANNA                     142,575


' Data not requested by Act 35 but included for
informational purposes.
        Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 8 of 44




Voter Registration Statistics                                                            ..              -.
                                                           INDIANA                               1,042
Voter Registration Applications Received by
                                                           JEFFERSON                              779
County Election Offices Fewer than 30 Days
                                                           JUNIATA                                294
Before the 2020 Primary Election.
                                                           LACKAWANNA                            3,561
In other words, this represents voter registration         LANCASTER                             8,666
applications received between May 4, 2020 and June         LAWRENCE                              1,226
2, 2020.                                                   LEBANON                               2,185
                                                           LEHIGN                                6,780
                           ..                    -.
                                                           LUZERNE                               4,945
                                   ~         ~
 ADAMS                            1,522                    LYCOMING                              1,698
                                                           McKEAN                                 636
 ALLEGHENY                        23,248
                                                           MERCER                                1,665
 ARMSTRONG                         951
 BEAVER                           2,676                    MIFFLIN                                692
 BEDFORD                                                   MONROE                                2,629
                                   655
                                                           MONTGOMERY                           16,778
 BERKS                            6,589
 GLAIR                            1,998                    MONTOUR                                348
-                                 _--                      NORTHAMPTON                           5,222
 BRAOFORD                          768
                                                           NORTHUMBERLAND                        1,362
 BUCKS                           10,976
 BUTLER                           3,254                    PERRY                                  696
 CAMBRIA                                                   PHILADELPHIA                         31,678
                                  1,891
                                                           PIKE                                  941
 CAMERON                           62
 CARBON                           1,061                    POTTER                                 225
 CENTRE                                                    SCHUYLKILL                            2,036
                                  2,882
                                                           SNYDER                                 538
 CHESTER                          9,515
 CLARION                           568                     SOMERSET                              1,067
                                                           SULLIVAN                                83
 CLEARFIELD                       1,430
                                                           SUSQUEHANNA                            474
 CLINTON                           614
                                                           TIOGA                                  513
 COLUMBIA                         1,057
        - - ------ --                             -        UNION                                  596
 CRAWFORD                         .1,259
                                                           VENANGO                                788
 CUMBERLAND                       4,383
 DAUPHIN                                                   WARREN                                 417
                                  4,892
~ DELAWARE                                                 WASHINGTON                            3,463
                                 10,611
                                                           WAYNE                                  659
 ELK                               444
                                                           WESTMORELAND                          5,514
 ERIE                             4,454
 FAYETTE                                                   WYOMING                                382
                                  1,891
 FOREST                                                    YORK                                  7,131
                                    65
FRANKLIN                                                   Total                               220,989
                                  2,310
                                                          Table 1: Data obtained from the SURf system.
FULTON                             205
 GREENE                            434
j HUNTINGDON                       615

                                                      7
        Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 9 of 44




Voter Registration Statistics                                                             ..              -   -.
                                                          INDIANA                                  361
Voter Registration Applications Fewer than
                                                          IEFFERSON                                278
15 Days before Primary Election
                                                          1UNIATA                                  102
Voter Registration Applications Received by County        IACKAWANNA                              1,077
Election Offices Fewer than 15 Days Before the 2020
Primary Election. In other words, this represents         LANCASTER                               3,023
voter registration applications received between May      LAWRENCE                                 487
19, 2020 and June 2, 2020.                                LEBANON                                  735
                                                          LEHI6H                                  2,451
                              ..                  -.      LUZERNE                                 1,753
                                       ~         ~        LYCOMING                                 616
j ADAMS                                553                McKEAN                                   247
 ALLEGHENY                            9,063               MERCER                                   611
i ARMSTRONG                            355                MIFFLIN                                  248
r --                                          --------
   BEAVER                             961                 MONROE                                  1,072
 BEDFORD                               222                MONTGOMERY                              6,570
 BERKS                                2,339               MONTOUR                                  109
 GLAIR                                773                 NORTHAMPTON                             2,054
~ BRADFORD                             269                NORTHUMBERLAND                           455
  BUCKS
      __.     __-                    4,257 _ _._ _ _.     PERRY
t                                  ._~___                                                          228
~ BUTLER                             1,213                PHILADELPHIA                           12,892
I CAMBRIA                             725                 PIKE                                    346
  CAMERON                              18                 POTTER                                   77
 CARBON                               368                 SCHUYLKILL                               704
 CENTRE                               1,058               SNYDER                                   177
 CHESTER                              3,330               SOMERSET                                 396
                                              -- --
 CLARION                              169                 SULUVAN                                  30
 CIEARF1ElD                           513                 SUSQUEHANNA                              122
 CLINTON                              225                 TIOGA                                    177 ----- -
 COLUMBIA                             382                 UtUION                                   195
 CRAWFORO                             423                 VENANGO                                  241
 CUMBERLAND                          1,613                WARREN                                   137
 DAUPHIN                             1,775 -__ _ __       WASHINGTON                             1,303
 DELAWARE                            4,316                WAYNE                                    214
 ELK                                  161                 WESTMORELAND                           2,037
 ERIE                                1,535                1NYOMING                                123
 FAYETTE                              659                 YORK                                   2,611
 FOREST                                23                 Total                                  82,924
 FRANKLIN                             917                Table 3: Daia obtained from the SURF system.
i FULTON                               64
 GREENE                               173
 HUNTINGDON                           213
       Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 10 of 44




Total Number of Voters in 2020                                                                 .-
                                                        IAWRENCE                             17,862
Primary Electionz                                       LEBANON                              28,292
                                     .-                 LEHIGH                               70,409
  ADAMS                             21,656              LUZERNE                              65,634
  ALLEGHENY                        316,376              LYCOMING                             24,709
  ARMSTRONG                         15,513              McKEAN                                8,101
  BEAVER                            38,330              MERCER                               21,564
  BEDFORD                           11,342              MIFFLIN                              8,320
  BERKS                             78,851              MONROE                               28,454
~ BLAIR                             25,741              MONTGOMERY                           218,034
  BRADFORD                          11,827              MONTOUR                               3,517
  BUCKS                            157,090              NORTHAMPTON                          63,310
 BUTLER                             47,129              NORTHUMBERLAND                       15,871
 CAMBRIA                            30,151              PERRY                                11,277
 CAMERON                            1,114               PHILADELPHIA                        345,591
 CARBON                             12,835              PIKE                                 10,331
 CENTRE                             32,9$6              POTTER                                4,384
 CHESTER                           121,902              SCHUYLKILL                           31,118
 CLARION                            9,351               SNYDER                                8,108
 CLEARFIELD                        17,811               SOMERSET                             17,877
 CUNTON                             7,781               SULUVAN                               1,724
 COLUMBIA                          12,028               SUSQUEHANNA                           9,131
 CRAWFORD                          15,602               TIOGA                                 9,835
 CUMBERLAND                        60,260               UNION                                 8,577
 DAUPHIN                           67,118               VENANGO                              11,061
 DELAWARE                          138,838              WARREN                                7,934
 ELK                                7,932               WASHINGTON                           48,440
                                   ---    --            WAYNE                                12,025
 ERIE                              59,698
 FAYETTE                           23,093               WESTMORELAND                         85,164
 FOREST       _ -------      -     1,274                1NYOMING                              6,548
~ FRANKLIN                         33,806               YORK                                 87,277
~ FULTON                            3,060               Total                              2,880,499
                                                       Table 4: Data obtained from the SURE system.
  GREENE                            7,878
i HUNTINGDON                        9,551
 INDIANA                           17,355
 JEFFERSON                         11,912
   JUNIATA                           5,256
i ___---_ _ _                       ----_.        _.
'. LACKAWANNA                       53,141
   LANCASTER                       104,382


' Data not requested by Act 35 but included for
informational purposes.
       Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 11 of 44




Total Mail-in and Absentee                               .                                     ._
                                                        LANCASTER                            52,273            ~
Ballots Cast in 2020 Primary                            LAWRENCE                             8,003             ~
Election3                                                                              -- -- _--
                                                        LEBANON                              13,031
                                     .-                 IEHIGH                             39,769
jADAMS                              10,492              LU2ERNE                            40,038
                                                                             -          --     --
1 ALLEGHENY                        213,873              LYCOMING                            7,543
  ARMSTRONG                         4,985               McKEAN                                2,575
  BEAVER                            18,603              MERCER                                8,312
 BEDFORD                            3,840               MIFFLIN                               3,012
4 BERKS                             39,339              MONROE                               14,813
  GLAIR                             10,241              MONTGOMERY                           126,843
 BRADFORD                           3,443               MONTOUR                               1,710
 BUCKS                              78,798              NORTHAMPTON                          36,867
 BUTLER                            19,779               NORTHUMBERLAND                        4,708
 CAMBRIA                           11,873               PERRY                                 3,792
 CAMERON                             538                PHILADELPHIA                         174,472
 CARBON                             5,603               PIKE                                  5,572
 CENTRE                            19,112               POTTER                                1,108
 CHESTER                            74,469              SCHUYLKILL                           11,044
 CLARION                            2,987               SNYDER                                2,695
 CLEARFIELD                         5,401               SOMERSET                              5,818
 CLINTON                            2,898               SULLIVAN                               625
 COLUMBIA                           4,964               SUSQUEHANNA                           3,605
 CRAWFORD                           5,653               TIOGA                                 3,271
 CUMBERLAND                        31,745               UNION                                 3,687
 DAUPHIN                           34,109               VENANGO                               3,963
 DELAWARE                          59,405               WARREN                                3,094
 ELK                                2,778               WASHINGTON                           22,220
 ERIE                              29,651               WAYNE                                 5,050
  FAYETTE                           9,952               WESTMORELAND                         40,437
i FOREST                             604                1NYOMING                     --- -    2,824 ...____-
                                                                                                         --
 FRANKLIN                          12,505               YORK -                               40,040
 FULTON                              740                Total                              1,459,555
                                                       Ta61e 5: Data obtained from the SURF system.
 GREENE                             3,241
i HUNTINGDON                        3,143
 INDIANA                            7,301
 JEFFERSON                          3,584
 1UNIATA                            1,639
 LA►CKAWANNA                       29,453


~ Data not requested by Act 35 but included for
informational purposes.
                                                  10
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 12 of 44




Absentee Ballot Statistics                                                        •..             -.
                                                       LAWRENCE                           1,961
Absentee Ballot Applications Received for
                                                       LEBANON                            2,620
the 2020 Primary Election regardless of how
                                                       LEHIGH                            8,944
the application was processed.
                                                       LUZERNE                           5,513
                       ..             - -.             LYCO MING
                                                                     __ _ _ ---         -1,667
 ADAMS                        2,071                    McKEAN                              459
 ALLEGHENY                   46,229                    MERCER                             2,170
 ARMSTRONG                     989                     MIFFLIN                             549
 BEAVER                      4,166                     MONROE                           4,709
 BEDFORD                      695                      MONTGOMERY                      34,317
 BERKS                       7,138                     MONTOUR                           402
 GLAIR                       2,000                     NORTHAMPTON                      8,227
 BRADFORD                     767                      NORTHUMBERLAND                   1,411
 BUCKS                      21,979                     PERRY                             685
 BUTLER                      4,740                     PHILADELPHIA                    52,258
 CAMBRIA                     2,255                     PIKE         ~                -- 1,788 -
 CAMERON                       82                      POTTER                            226
CARBON                       1,306                     SCHUYLKILL                         2,626
CENTRE                       4,386                     SNYDER                              505
CHESTER                     19,163                     SOMERSET                           1,258
CLARION                       689                      SUWVAN                              134
CLEARFIELD                   1,252                     SUSQUEHANNA                         829
CLINTON                       468                      TIOGA                               529
COLUMBIA                     1,169                     UNION                              563
CRAWFORD                     1,429                     VENANGO                            878
CUMBERLAND                   6,746                     WARREN                             780
DAUPHIN                      7,362                     WASHINGTON                        5,386
                                                   -              ---
DELAWARE                    18,691                     WAYNE                             1,238
ElK                           494                      WESTMORELAND                      8,600
ERIE                         5,895                     WYOMING                            562
FAYETTE                      2,536                     YORK                              9,906
FOREST                        102                      Total                            349,709
FRANKLIN                     2,440                 Table 6: Data obtained from the SURE system.

FULTON                        161
GREENE                        874
HUNTINGDON                    633
INDIANA                      1,238
JEFFERSON                     558
1UNIATA                       319
LACKAWANNA                   6,072
LANCASTER                   10,915

                                              11
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 13 of 44




Absentee Ballot Statistics                                                            ..
                                                                                      •.. . •.
                                                   LAWRENCE                              1,790
Absentee Ballot Applications Approved for
                                                   LEBANON                               2,388
the 2020 Primary Election.
                                                   LEHIGH                                7,972
                          •..                      LUZERNE                               4,886
                           •.. . -.
                                                   LYCOMING                              1,476
 ADAMS                      1,837
                                                   McKEAN                                 427
 ALLEGHENY                  41,269
                                                   MERCER                                1,908
 ARMSTRONG                    945
                                                   MIFFLIN                                487
BEAVER                       3,862
                                   --- --_         MONROE                                4,067
BEDFORD                       661
                                                   MONTGOMERY                           29,704
BERKS                        6,182
                                                   MONTOUR                                364
 GLAIR                       1,790
                                                   NORTHAMPTON                           7,418
BRADFORD                      704
                                                   NORTHUMBERLAND                        1,298
BUCKS                       19,396
                                                   PERRY                                  634
BUTLER                       4,273
                                                   PHILADELPHIA                         48,938
CAMBRIA                      2,108
                                                   PIKE                                  1,556
CAMERON                        53
                                                   POTTER                                 210
CARBON                       1,175
                                                   SCHUYLKIII                            2,427
CENTRE                       4,019
                                                   SNYDER                                471
CHESTER                     17,251
                                                   SOMERSET                             1,172
CLARION                       540
                                                   SULUVAN                               123
CLEARFIELD                   1,181
                               ----                SUSQUEHANNA                            749
CLINTON                       420
                                                   TIOGA                                  464
COLUMBIA                     1,049
                                                   UNION                                  515
CRAWFORD                     1,339
                                                   VENANGO                                815
CUMBERLAND                   6,094
                                                   WARREN                                734
DAUPHIN                      6,745
                                                   WASHINGTON                           5,034
DELAWARE                    16,197
                                                   WAYNE                                1,121
ELK                           454
                                                   WESTMORELAND                         7,940
ERIE                         5,512
                                                   WYOMING                                525
FAYETTE                      2,385
                                                   YORK                                 8,629
FOREST                        92
                                                   Total                               315,188
FRANKLIN                  -- 2,259                Table 7: Data obtained from the SURE system.
FULTON                        146
GREENE                        839
HUNTINGDON                    565
INDIANA                      1,228
JEFFERSON                     499
JUNIATA                    - 273    --
LACKAWANNA                   5,695
LANCASTER                    9,809

                                             12
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 14 of 44




Absentee Ballot Statistics                           •                                           . -.
                                                   LEBANON                               1,935
Absentee Ballots Voted in the 2020 Primary         LEHIGH                                6,162
                                                   ----
Election.                                          LUZERNE                               3,630
                                                   LYCOMING                              1,071
                                   -.
                                                   McKEAN                                 328
   ADAMS                    1,338
                                                   MERCER                                1,323
  ALLEGHENY                28,494
                                                   MIFFLIN                                401
~ ARMSTRONG                  781
                                                   MONROE                                3,109
  BEAVER                    3,197
                                                   MONTGOMERY                           22,027
  BEDFORD                    540
                                                   MONTOUR                                306
i BERKS                     4,841
                                                   NORTHAMPTON                           5,813
  BLAIR                     1,451
                                                   NORTHUMBERLAND                         898
  BRADFORD                   535
                                                   PERRY                                  516
  BUCKS                    13,642
                                                   PHILADELPHIA                         35,009
  BUTLER                    3,310
                                                   PIKE                                  1,262
  CAMBRIA
        T__                 1,732
                   _             __ _--__          POTTER                                 173
  CAMERON                     43
                                                   SCHUYLKILL                            1,885
  CARBON                     965
                                                   SNYDER                                 383
  CENTRE                    3,366
                                                   SOMERSET _~- -^~----872
  CHESTER                  13,400
                                                   SULLIVAN             108
  CLARION                    525
                                                   SUSQUEHANNA
                                                         -----____                        595
  CLEARFIELD                 956                                                --_---
                                                   T106A                                  370
  CUNTON                     323
                                                   UNION                                  440
  COLUMBIA                   807
                                                   VENANGO                                643
  CRAWFORD                   965
                                                   WARREN                                 555
  CUMBERLAND                4,878
                                                   WASHINGTON                            3,935
  DAUPHIN                   5,546
                                                   WAYNE                                  959
  DELAWARE                 11,215
                                                   WESTMORELAND                          6,632
  ELK--                 --- 380
                                                   WYOMING                                423
  ERIE                     4,579
                                                   YORK                                  5,977
  FAYETTE                  1,936
                                                   Total                               236,040
  FOREST                      80                  Table 8: Doto obtained from the SURE system.
  FRANKLIN                 1,706
  FULTON                     112
  GREENE                     712
  HUNTINGDON                 449
 INDIANA                   1,060
 JEFFERSON                   329
 JUNIATA                     230
 LACKAWANNA                4,776
 LANCASTER                 7,631
 LAWRENCE                  1,470
                                             13
     Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 15 of 44




Absentee Ballot Statistics
                                                                                      . -.
Absentee Baliot Applicants Who Voted a         LANCASTER                               301
                                               LAWRENCE                                 21
Provisional Ballot in the 2020 Primary
                                               LEBANON                                 42
Election.
                                               LEHIGH                                  243
                                               LUZERNE                                 155
                            . -.
                                               LYCOMING                                82
    ADAMS                     40
                                               McKEAN                                  12
    ALLEGHENY               1,079
                                               MERCER                                 107
    ARMSTRONG                 25
                                               MIFFLIN                                 11
    BEAVER                    74
                                               MONROE                                 142
    BEDFORD                   10
                                               MONTGOMERY                            1,092
    BERKS                    176
                                               MONTOUR                                  1
    GLAIR                    47
                                               NORTHAMPTON                            152
   BRADFORD                   33
                                               NORTHUMBERLAND                          38
    BUCKS                    938
                                               PERRY                                    1
   BUTLER                    219
                                               PHILADELPHIA                           657
   CAMBRIA                    37
                                               PIKE                                    37
   CAMERON                    0
                                               POTTER __
   CARBON                    22                              _                      __ 10 _--
                                               SCHUYLKILL                              42
   CENTRE                    62
                                               SNYDER                                   9
   CHESTER                  448
                                               SOMERSET                                56
   CLARION                   12
                                               SULLIVAN         -                       2 - ---T
   CLEARFIELD                36
                                               SUSQUEHANNA                             17
   CUNTON                    11
                                               TIOGA                                   21
   COLUMBIA                  16                - ---       _ _ -                  -
                                               UNION                                   11
   CRAWFORD                  28
                                               VENANGO                                 23
   CUMBERLAND               159
                                               WARREN                                  19
   DAUPHIN                   221
                                               WASHINGTON                              88
   DELAWARE                 966
                                               WAYNE                                   16
   ELK                        5
                                               WESTMORELAND                           161
   ERIE                     125
                                               WYOMING                                 14
   FAYETTE                   49
                                               YORK                                   435
   FOREST                     1
                                               Total                                9,147
   FRANKLIN                  61               Table 9: Data obtainedfrom the SURF system.
   FULTON                     9
 j GREENE                    16
   HUNTINGDON                17
                             _ _ _~.
f ---- -
i INDIANA                    11
   JEFFERSON                 35
i JUNIATA                     3
E -------- _ _ _             —
I LACKAWANNA                138

                                         14
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 16 of 44




Absentee Ballot Statistics                                                         •..             -.
                                                    LAWRENCE                                 0
Absentee Ballot Applications Filed Prior to         LEBANON                                  0
                                                                                --_
Receipt of Voter Registration in the 2020           LEHIGH                                  0
Primary Election.                                   LUZERNE                                 2
                                                    LYCOMING                                0
                         •..            -.          -       _ _           ---
                                                    McKEAN                                  0
     AOAMS                     0
                                                    MERCER                                  0
     ALLEGHENY                 4
                                                    MIFFLIN                                 0
  ! ARMSTRONG                  0
                                                    MONROE                                  0
  ! BEAVER                     0
                                                    MONTGOMERY                              2
  ~ BEDFORD                    0
                                                    MONTOUR                                 0
     BERKS                     1
                                                    NORTHAMPTON                             1
  I BLAIR                      0
                                                    NORTHUMBERLAND                          0
     BRADFORD                 0
                                                    PERRY                                   0
     BUCKS                     0
                                                    PHILADELPHIA                            3
     BUTLER                    0
                                                    PIKE ----                               0
     CAMBRIA                   0
                                                    POTTER                                  0
     CAMERON                   0
                           — ---- -- ------         SCHUYLKILL                              0
    CARBON                    0
                                                    SNYDER                            ~ 0
    CENTRE                    0
                                                    SOMERSET                                0
    CHESTER                    3
                                                    SUWVAN                                  0
    CLARION                    0
                                                    SUSQUEHANNA                             0
    CLEARFIELD                 0
                                                    TIOGA                                   0
    CLINTON                    0
                                                    UNION                                   0
    COLUMBIA                  0
                                                    VENANGO                                 0
    CRAWFORD                  0
                                                    WARREN                                  0
    CUMBERLAND                1
                                 - - --             WASHINGTON                              0
    DAUPHIN                   1
                                                    WAYNE                                   0
    DELAWARE                  0
                                                    WESTMORELAND                            0
    ELK                       0
                                                    WYOMING                                 0
    ERIE                      0
                                                    YORK                                    0
    FAYETTE                   0
                                                    Total                                  19
    FOREST                    0                    Table 10: Data obtained from the SURF system.
    FRANKLIN                  0
    FULTON                    0
    GREENE                    0
    HUNTINGDON                0
    INDIANA                   1
    JEFFERSON                 0
   1UNIATA                    0
', LACKAWANNA                 0
~ LANCASTER                   0
                                              15
      Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 17 of 44




 Absentee Ballot Statistics                                                                            -.
                                                    LEBANON                      0
Totai Absentee Ballots Reported by Counties         LEHIGH                       0
as Challenged in the 2020 Primary Election.         LU2ERNE                      0
                                                    LYCOMING                     0
                                         -.
                                                    McKEAN                       0
      ADAMS                    0                                      --  ——       - -
                                                    MERCER                       0
      ALLEGHENY                0
                                                    MIFFLIN                      0
      ARMSTRONG                0
                                                    MONROE                       0
'BEAVER                        0
   ~                       --                       MONTGOMERY                   0
   jBEDFORD                    0
                                                    MONTOUR                      0
      BERKS                    0
                                                    NORTHAMPTON                  0
      BLAIR                    0
                                                    NORTHUMBERLAND               0
 rBRADFORD                     0
                                                    PERRY                        0
     BUCKS                     0
                                                    PHILADELPHIA                 0
     BUTLER                    0
                                                    PIKE   _ _.__ _------ ------o0
  ~ CAMBRIA                    0
                                                    POTTER
     CAMERON                   0
                                                    SCHUYLKILL                   0
     CARBON                    0
                                                    SNYDER                      0
     CENTRE                    0
                                                    SOMERSET                    0
 ~ CHESTER                     0
                                                    SULUVAN                     0
     CLARION                   0
                                                    SUSQUEHANNA                 0
     CLEARFIELD                0
 F --        ---           - -   — _--              TIOGA                       0
     CLINTON                   0
                                                    UNION                       0
     COLUMBIA                  0
                                                    VENANGO                     0
     CRAWFORD                  0
r                                                   WARREN                      0
 j CUMBERLAND                  0
                                                    WASHINGTON                  0
     DAUPHIN                   0
                                                    WAYNE                       0
     DELAWARE
    --                         0
                 —._ ---                            WESTMORELAND                0
! ELK                          0
                                                    WYOMING                     0
     ERIE                      0
                                                    YORK                        0
     FAYETTE                   0
                                                    Total                       0
     FOREST                    0                   Table 11: Dato obtainedfrom eacR county via a uniform
     FRANKLIN                  0                   survey requesting the data required pursuant to Act 35.
     FULTON                    0
     GREENE                    0
     HUNTINGDON                0
i INDIANA                      0
     JEFFERSON                 0
     JUNIATA                   0
     LACKAWANNA                0
     LANCASTER                 0
     LAWRENCE                  0
                                              16
     Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 18 of 44




 Absentee Ballot Statistics                                                                              -.
                                                       LEBANON                                  0
 Absentee Ballots Successfully Challenged in           LEHIGH                                   0
 the 2020 Primary Election.                           LUZERNE                                  0
                                                      LYCO MING                                0
                                          -.
                                                      McKEAN                                   0
     ADAMS                       0
                                                      MERCER                                    0
     ALLEGHENY                   0
                                                      MIFFLIN                                   0
   ~ ARMSTRONG                   0
                                                      MONROE                                    0
     BEAVER                      0
                                                      MONTGOMERY                               0
     BEDFORD                     0
                                                      MONTOUR                                  0
     BERKS                       0
                                                      NORTHAMPTON                              0
  ~ BLAIR                        0
                                                      NORTHUMBERLAND                           0
D    B ARDFR
           O    ~                0
                                                      PERRY                                    0
 i BUCKS                         0
                                                      PHILADELPHIA                             0
  j BUTLER                       0
                                                      PIKE                                     0
     CAMBRIA                     0
                                                      POTTER                                   0
 ~' CAMERON                      0
                                                      SCHUYLKILL                               0
     CARBON                      0
                                                      SNYDER                                   0
 ~ CENTRE                        0
                                                      SOMERSET                                 0
     CHESTER                     0
                                                      SULLIVAN                                 0
     CLARION                     0
                                                      SUSQUEHANNA                              0
     CLEARFIELD                  0
                                                      TIOGA -- —                   --- --      0
     CUNTON                      0
                                                      UNION                                    0
     COLUMBIA                    0
                                                      VENANGO                                  0
     CRAWFORD --                 0
                              ----.________._
r                                                     WARREN                                   0
     CUMBERLAND                  0
                                                      WASHINGTON                               0
     DAUPHIN                     0
                                                      WAYNE                                    0
     DELAWARE                    0
                                                      WESTMORELAND                             0
j ELK                            0
                                                      WYOMING                                  0
  ERIE                           0
                                                      YORK                                     0
  FAYETTE                        0
                                                      Total                                    0
  FOREST                         0                   Table 12: Doto obtained from each county via a uniform
 FRANKLIN                        0                   survey requesting the data required pursuant to Act 35.
 FULTON                          0
 GREENE                          0
 HUNTINGDON                      0
 INDIANA                         0
 JEFFERSON                       0
 1UNIATA                         0
 LACKAWANNA                      0
 LANCASTER                       0
 LAWRENCE                        0

                                                17
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 19 of 44




Absentee Ballot Statistics                                                                . .
                                                                                            -.
                                                   LAWRENCE                                 0
Challenged Absentee Ballots Not Canvassed
                                                   LEBANON                                  0
in the 2020 Primary Election.
                                                   LEHIGH                                   0
                                                   LUZERNE                                 0
                                  -.
                                                   LYCOMING                                0
 ADAMS                         0
                                                  McKEAN                                    0
    ALLEGHENY                  0
                                                  MERCER                                    0
    ARMSTRONG                  0
                                                  MIFFLIN                                   0
    BEAVER                     0
                                                  MONROE                                    0
    BEDFORD                    Q
                                                  MONTGOMERY                                0
 ~ BERKS                       0
                                                  MONTOUR                                  0
    GLAIR                      0
                                                  NORTHAMPTON                              0
DFORD
    BRA                        0
                                                  NORTHUMBERLAND                           0
    BUCKS                      0
                                                  PERRY                                    0
    BUTLER                     0
                                                  PHILADELPHIA                             0
    CAMBRIA          __        0
                               --    _ _          PIKE               --- — ---             0-
    CAMERON                    0
                                                  P07TER                                   0
    CARBON                     0
                                                  SCHUYLKIII                               0
    CENTRE                     0
                                                  SNYDER                                   0
~ CHESTER                      0
                                                  SOMERSET                                 0
   CLARION                     0
                                                  SULLIVAN                                 Q
   CLEARFIELD                  0
                                                  SUSQUEHANNA                              0
   CLINTON                     0
                                                  TIOGA                               0
   COLUMBIA                    0
                                                  UNION                               0
   CRAWFORD                    0                  —     ---         - ---     ----------
                                                  VENANGO                             0
   CUMBERLAND                  0
                                                  WARREN                                   0
   DAUPHIN                     0
                                                  WASHINGTON                               0
   DELAWARE                    0
                                                  WAYNE                                    0
   ELK                         0
                                                  WESTMORELAND                             0
   ERIE                        0
                                                  WYOMING                                  0
   FAYETTE                     0
                                                  YORK                                     0
   FOREST                      0
                          _   _-- --- —           Total                                    0
   FRANKLIN                    0                 Table 13: Data obtained from each county via a uni/orm
   FULTON                      0                 survey requesting the data required pursuant to Act 35.
   GREENE                      0
   HUNTINGDON                  0
   INDIANA                     0
   JEFFERSON                   0
   JUNIATA                     0
   LACKAWANNA                  0
   LANCASTER                   0

                                            18
      Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 20 of 44




Mail-in Ballot Statistics                                                        •..                -.
                                                     LAWRENCE                              8,202
Mail-in Ballot Applications Received for the
                                                     LEBANON                              13,676
2020 Primary Election regardless of how the
                                                     LEHIGH                               43,579
application was processed.
                                                     LUZERNE                              51,135
                       •..               -.          LYCOMING                             9,151
 ADAMS                        11,846                 McKEAN                               2,974
 ALLEGHENY                   255,281                 MERCER                               10,140
 ARMSTRONG                    5,077                  MIFFLIN                               3,235
                                                                                          - __
 BEAVER                       18,817                 MONROE                               15,143
BEDFORD                        4,079                 MONTGOMERY                          142,881
BERKS                         43,844                 MONTOUR                              1,780
                                                                ---_             --
 GLAIR                        11,293                 NORTHAMPION                          39,744
BRADFORD                      4,094                  NORTHUMBERLAND                       5,794
BUCKS                         88,393                 PERRY                                3,957
BUTLER                        21,946                 PHILADELPHIA                        182,074
                  __
CAMBRIA                       12,265                 PIKE                                 5,687
CAMERON                        586                   POTTER                               1,209
CARBON                        5,~6                   SCHUYLKILL                          11,446
CENTRE                        19,097                 SNYDER                               2,773
CHESTER                       79,624                 SOMERSET                             6,069
CLARION                       2,943                  SULUVAN                               584
CLEARFIELD                    5,564                  SU54UEHANNA                          3,682
CLINTON                       3,335                  TIOGA                                3,653
COLUMBIA                      5,318                  UNION                                3,823
CRAWFORD                      6,768                  VENANGO                              4,231
CUMBERLAND                    32,854                 WARREN                               3,208
DAUPHIN                       34,857                 WASHINGTON                          23,532
DELAWARE                      75,180                 WAYNE                                4,856
ELK                           2,945                  WESTMORELAND                        41,716
ERIE                          30,414                 WYOMING                              2,914
FAYETTE                       10,036                 YORK                                49,257
FOREST                         602                   Total                             1,615,741
FRANKLIN                      13,364                Table 14: D~[a ob[ained from the SURE system.

FULTON                         824
GREENE                        3,037
HUNTINGDON                    3,328
INDIANA                       6,984
JEFFERSON                     4,431
lUNIATA                       1,740
LACKAWANNA                    29,414
LANCASTER                     57,550


                                               19
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 21 of 44




Mail-in Ballot Statistics                                                         •..
                                                                                    .. . -.
Mail-in Ballot Applications Approved for the    LAWRENCE                              7,719
                                                LEBANON                              13,031
2020 Primary Election.
                                                LEHIGH                               39,601
                            •..                 LUZERNE                              48,105
                              .. . -.
                                                LYCOMING                              8,632
   ADAMS                      11,142
                                                McKEAN                                2,833
   ALLEGHENY                 238,504
                                                MERCER                                9,378
   ARMSTRONG                   4,863
                                                MIFFLIN                               3,069
   BEAVER                     17,835
                                                MONROE                               13,840
   BEDFORD                     3,910
                                                MONTGOMERY                          129,168
   BERKS                      41,120
                                                MONTOUR                               1,627
   BLAIR                      10,488
                                                NORTHAMPTON                          36,497
   BRADFORD                    3,913
                                                NORTHUMBERLAND                        5,351
   BUCKS                      81,907
                                                PERRY                                 3,791
   BUTLER                     20,281
                                                PHILADELPHIA                        176,Q03
   CAMBRIA                    11,820
                                                PIKE                                  5,155
   CAMERON                      562
                                                POTTER                                1,174
   CARBON                      5,475
                                                SCHUYLKILL                           11,022
   CENTRE
       ,_.                   -17,816
                                                SNYDER                                2,632
  CHESTER                     72,525
                                                SOMERSET                              5,855
  CLARION                      2,831
                                                SUWVAN                                 561
  CLEARFIELD                   5,277
                                                SUSQUEHANNA                           3,466
  CLINTON                      3,153
                                                TIOGA                                 3,427
  COLUMBIA                     4,932
                                                UNION                                 3,639
  CRAWFORD                     6,369
                                                VENANGO                               3,998
  CUMBERLAND                  30,987
                                                WARREN                                3,061
  DAUPHIN                     33,096
                                                WASHINGTON                           22,250
  DELAWARE                    69,247
                                                WAYNE------ - ---                    4,598
  ELK                          2,781
                                                WESTMORELAND                         39,290
  ERIE                        28,984
                                                WYOMING                              2,769
  FAYETTE                      9,628
                                                YORK                                45,426
  FOREST                        583 .
                       --            _ __       Total                              1,510,951
  FRANKLIN                    12,780           Table I5: Data obtained from the SURf system.
~ FULTON                        772
  GREENE                       2,930
              --   --- ..^
~ HUNTINGDON                   3,155
  INDIANA                      6,964
  JEFFERSON                    4,226
4----...--- _      _   -- --------_
  1UNIATA                     1,614
  LACKAWANNA                  28,087
  LANCASTER                   53,426
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 22 of 44




Mail-in Ballot Statistics                                                                          . -.
                                                      LEBANON                              11,096
Mail-in Ballots Voted in the 2020 Primary             LEHIGH                               33,607
Election.                                             LUZERNE                              36,408
                                                       LYCOMING                             6,472
                                     -.
                                                       McKEAN                               2,247
   i ADAMS                       9,154               -         - - - --
              -       -------         -- ---           MERCER                               6,989
     ALLEGHENY                 185,379
                                                      MIFFLIN                               2,611
     ARMSTRONG                   4,204
                                                      MONROE                               11,704
     BEAVER                     15,406
                                                      MONTGOMERY                          104,816
     BEDFORD                     3,300
                                                      MONTOUR                               1,404
     BERKS                      34,498
                                                      NORTHAMPTON                          31,054
  ~BLAIR                         8,790--- -
                                                      NORTHUMBERLAND                        3,810
  { BRADFORD                     2,908
                                                      PERRY                                 3,276
  ~ BUCKS                       65,156
                                                      PHILADELPHIA                        139,463
     BUTLER                     16,469
                                                      PIKE                                  4,310
     CAMBRIA                    10,141
                                                      POTTER --- ----- -                - - 935
     CAMERON                      495
                                                      SCHUYLKILL                            9,159
     CARBON                      4,638
                                                      SNYDER                                2,312
     CENTRE
    ~__.__                      15,746
                                                      SOMERSET --~~---- -~- --- 4,946
     CHESTER                    61,069
                                                      SULLIVAN                               517
     CLARION                     2,462
                                                      SUSQUEHANNA                           3,010
     CLEARFIELD            __. _ 4,445   ____         TIOGA                                 2,901
     CUNTON                      2,575
                                                      UNION                                3,247
     COLUMBIA                    4,157
                                                      VENANGO                              3,320
     CRAWFORD                    4,688
                        _- -           ----           WARREN                               2,539
     CUMBERLAND                 26,867
                                                      WASHINGTON                           18,285
     DAUPHIN                    28,563
                                                      WAYNE                                4,091
    DELAWARE                    48,190
                                                      WESTMORELAND                         33,805
     ELK                         2,398
                                                      1NYOMING                             2,401
    ERIE                        25,072
                                                      YORK                                 34,063
    FAYETTE                      8,016
                                                      Total                              1,223,515
    FOREST                        524                Table 16: Dato obtained from the SURE system.
    FRANKLIN                   10,799
    FULTON                        628
', GREENE                        2,529
    HUNTINGDON                   2,694
    INDIANA                      6,241
    JEFFERSON                    3,255
i JUNIATA                        1,409
j LACKAWANNA                    24,677
    LANCASTER                  44,642
    LAWRENCE                     6,533
                                                21
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 23 of 44




Mail-in Ballot Statistics                                                         •.              .

Mail-in Ballot Applicants Who Voted a              LANCASTER                             1,689
                                                   LAWRENCE                               87
Provisional Ballat in the 2020 Primary
                                                   LEBANON                                233
Election.
                                                   LEHIGH                                1,132
                         •               .         LUZERNE                               1,513
                               . -.
                                                   LYCOMING                               649
 ADAMS                          248
                                                   McKEAN                                 163
 ALLEGHENY                     4,337
                                                   MERCER                                 567
 ARMSTRONG                      146
                                                   MIFFLIN                                56
 BEAVER                        459
                                                   MONROE                                 397
 BEDFORD                       129
                                                   MONTGOMERY                            4,170
 BERKS                        1,146
                                                   MONTOUR                                22
 GLAIR                         316
                                                   NORTHAMPTON                            566
 BRADFORD                      263
                                                   NORTHUMBERLAND                         165
 BUCKS                        3,335
                                                   PERRY                                  10
 BUTLER                       1,001
                                                   PHILADELPHIA                          1,874
 CAMBRIA                       298
                                                   PIKE                                   132
 CAMERON                       12
                                                   POTTER                                 72
 CARBON                        131
                                                   SCHUYLKILL                             255
 CENTRE                        304
                                                   SNYDER                                 83
 CHESTER                      1,468
                                                   SOMERSET                               165
 CLARION                       71
                                                   SULUVAN                                 13
 CLEARFIELD                    195
                                                   SUSQUEHANNA                            88
 CLINTON                       139
                                                   TIOGA                                  125
COLUMBIA                       90
                                                   UNION                                   68
CRAWFORD                       227
                                                   VENANGO                                139
CUMBERIAN~                     676
                                                   WARREN                                  65
DAUPHIN                       1,058
                                                   WASHINGTON                             254
DELAWARE                      5,916
                                                   WAYNE                                  43
ELK                            53
                                                   WESTMORELAND                          1,029
ERIE                           710
                                                   WYOMING                                58
FAYETTE                        289
                                                   YORK                                  2,156
FOREST                         14
                                                   Total                                42,674
FRANKUN                        364                Table 17: Doto obtained from the SURF sys[em.
FULTON                         34
GREENE                         92
  HUNTINGDON                   92
  INDIANA                      83
  IEFFERSON                    355
  JUNIATA                      41
f LAq(AWANNA                   544

                                             22
      Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 24 of 44




 Mail-in Ballot Statistics                                                                                     ..             -.
                                                                               LAWRENCE                                0
Mail-in Ballot Applications Filed Prior to                                     LEBANON                                 0
Receipt of Voter Registration in the 2020                                      LEHIGH                                  1
Primary Election.                                                              LUZERNE                                 1
                                                                               LYCOMING                                1
                                •..                         -.
                                                                               McKEAN                                  0
  ADAMS                                        0
                                                                               MERCER                                  0
  ALLEGHENY                                   16
                                                                               MIFFLIN                                 0
  ~ ARMSTRONG                                  0
                                                                               MONROE                                  0
    BEAVER                                    0
                                                                               MONTGOMERY                              2
    BEDFORD                                   0
                                                                               MONTOUR                                 0
    BERKS                                     2
                                                                               NORTHAMPTON                             0
    BLAIR                                     0
                                                                               NORTHUMBERLAND                          1
;BRADFORD                                     0
                                                                               PERRY                                  0
    BUCKS                                     2
                 ----.___                     1            ---                PHILADELPHIA _.___                      21
                                                                                                                      2 .-__---
    BUTLER
                                                                              PIKE
 j CAMBRIA                                   0
                                                                              POTTER             0
 i CAMERON                                   0
                                                                              SCHUYLKILL          0
F CARBON -                    ---- 1                   -----
                                                                              SNYDER              1
. CENTRE                                     1
                                                                              SOMERSET            0
 ~ CHESTER                                   2
                                                                              SULLIVAN            0
    CLARION                                  0                                --------- -- --------
                                                                              SUSQUEHANNA        0
    CLEARFIELD                               1
                                                                              TIOGA              1
    CLINTON                                  1
 j. __ _ _.._..-_.._          ___._._.__._..._-._._.___.__. _ . _.._ .        UNION               0
    COLUMBIA                                 0
                                                                              VENANGO             2
i CRAWFORD                                   0
                                                                              WARREN              0
~ CUMBERLAND                                 2
                                                                              WASHINGTON          0
    OAUPHW                                   0
                                                                              WAYNE               0
i DELAWARE                                   4
                                                                              WESTMORELAND        2
   E~ ----     ------                         ~   ---                         WYOMING             0
I ERIE                                        3
F                                                                             YORK               5
 j FAYEffE                                    0
                                                                              Total              91
   FOREST                                     0                               Table 18: Data obtained from the SURE system.
   FRANKLIN                                   2
   FULTON ---         -- --                   1---
   GREENS                                     0
   HUNTINGDON                                 2
   --------- -
   INDIANA                                    4
   JEFFERSON                                  2
I JUNIATA                                     0
   LACKAWANNA                                 1
   LANCASTER                                  3

                                                                         23
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 25 of 44




Mail-in Ballot Statistics                                                                                -.
                                                      LEBANON                                   0
Total Mail-in Ballots Reported by Counties as         LEHIGH                                    0
Challenged in the 2020 Primary Election.              LUZERNE                                   0
                                                      LYCOMING                                  0
                                       -.
                                                      McKEAN                                    0
   ADAMS                        0
                                                      MERCER                                    0
   ALLEGHENY                    0
                                                      MIFFLIN                                  0
~ ARMSTRONG                     0
                                                      MONROE                                   0
   BEAVER                       0
                                                      MONTGOMERY                               0
   BEDFORD                      0
                                                      MONTOUR                                  0
   BERKS                        0
                                                      NORTHAMPTON                              0
   GLAIR                        0
                                                      NORTHUMBERLAND                           0
  BRADFORD                      0
                                                      PERRY                                    0
  BUCKS                         0
                                                      PHILADELPHIA                             0
   BUTLER .                     0
                                                      PIKE                                     0
  CAMBRIA                       0
                                                      POTTER                                   0
  CAMERON                       0
                                                      SCHUYLKILL                               0
  CARBON                        0
                                                      SNYDER                                   0
  CENTRE                        0
                                                      SOMERSET                                 0
  CHESTER                       0
                                                      SULLIVAN                                 0
  CLARION                       0
                                                      SUSQUEHANNA                              0
  CLEARFIELD                    0
                                                      TIOGA                                    0
  CLINTON                       0
                                                      UNION                                    0
  COLUMBIA                      0
                                                      VENANGO                                  0
  CRAWFORD                      0
                                                      WARREN                                   0
  CUMBERLAND                    0
                                                      WASHINGTON                               0
  DAUPHIN                       0
                                                      WAYNE                                    0
  DELAWARE                      0
                                                      WESTMORELAND                             0
  ELK                           0
                                                      WYOMING                                  0
  ERIE                          0
                                                      YORK                                     0
  FAYEfTE                       0
                                                      Total                                    0
  FOREST                        0                    Table 19: Dato obtained from each county via a uniform
  FRANKLIN                      0                    survey requesting the data required pursuant to Act 35.
  FULTON                        0
  GREENE                        0
  HUNTINGDON                    0
  INDIANA                       0
  JEFFERSON                     0
  JUNIATA                       0
  LACKAWANNA                    0
  LANCASTER                     0
  LAWRENCE                      0
                                                24
     Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 26 of 44




 Mail-in Ballot Statistics                                                                               -.
                                                         LAWRENCE                                 0
 Mail-in Ballots Reported by Counties as                 LEBANON                                  0
 Successfully Challenged in the 2020 Primary             LEHIGH                                   0
 Election.                                               LUZERNE                                  0
                                                         LYCOMING                                 0
                                           -.
                                                         McKEAN                                   0
    ADAMS                             0
                                                         MERCER                                  0
    ALLEGHENY                         0
                                                         MIFFLIN                                 0
    ARMSTRONG                         0
                                                         MONROE                                  0
  ' BEAVER                            0
                                                         MONTGOMERY                              0
    BEDFORD                           0
                                                         MONTOUR                                 0
    BERKS                             0
                                                         NORTHAMPTON                             0
    GLAIR                             0
                                                         NORTHUMBERLAND                          0
    BRADFORD                          0
                                                         PERRY                                   0
    BUCKS                             0
                                                         PHILADELPHIA                            0
    BUTLER                            0                         —-- --              ---          0
                                                         PIKE
    CAMBRIA                           0
                                                         POTTER                                  0
    CAMERON                           0.._.----
                                -__._.0                  SCHUYLKILL                            0
    CARBON ---
                                                         SNYDER          -----           -----0_.___--
    CENTRE                            0
                                                         SOMERSET                                0
    CHESTER                           0
                                                         SULLIVAN                                0
 C CLARION                            0
                                                         SUSQUEHANNA                             0
    CLEARFIELO                        0
                                                         TIOGA                                   0
. CLINTON                             0
                                                         UNION                                   0
r COLUMBIA                            0
                                                         VENANGO                                 0
    CRAWFORD                          0
                                                         WARREN                                  0
    CUMBERLAND                        0
                                                         WASHINGTON                              0
    DAUPHIN                           0
                                                         WAYNE                                   0
    DELAWARE                          0
                                                         WESTMORELAND                            0
    ELK ____ ----_____--- -- -- --__ 0o ___.____         WYOMING                                 0
EI
i ER
4           -- -_.._-- - __ ------ --_---                YORK _.._..~                            0
                                                                                                 o       -
    FAYETTE                           0
                                                         Total
    FOREST                            0                 Table 20: Data ob[ained from the SURE system.
    FRANKLIN                          0
f FULTON                              0
    GREENE                            0
   HUNTINGDON                         0
   INDIANA                            0
   JEFFERSON                          0
   JUNIATA                            0
   LACKAWANNA                         0
   LANCASTER                          0
                                                   25
        Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 27 of 44




    Mail-in Ballot Statistics
    Challenged Mail-in Ballots Not Canvassed in          LEBANON                                  0
    the 2020 Primary Election.                           LEHIGH                                   0
                                                         LUZERNE                                 0
                                        -.              LYCOMING                                  0
  ADAMS                            0                    McKEAN                                    0
' ALLEGHENY                        0                    MERCER                                    0
  ARMSTRONG                        0                    MIFFLIN                                   0
(BEAVER                            0                    MONROE                                    0
~ BEDFORD                          0                    MONTGOMERY                                0
~ BERKS                            0                    MONTOUR                                   0
  BIAIR                            0                    NORTHAMPTON                              0
  BRADFORD                         0                    NORTHUMBERLAND                           0
    BucKs                           o                   PERRY                                    0
  BUTLER- — —___                    0                   PHILADELPHIA                             0
  CAMBRIA                          0                    PIKE                                     0
~ CAMERON                          0                    POTTER     ------           U ---- -
  CARBON                           0                    SCHUYLKILL                  0
  CENTRE                           0                    SNYDER                      0
                                                                                   _ __.
    CHESTER                        0                    SOMERSET       —  --- ----  p
    CLARION                        0                    SULLIVAN                                 0
    CLEARFIELD                     0                    SUSQUEHANNA                              0
    CLINTON                        0                    TIOGA                                    0
    COLUMBIA                       0                    UNION                                    0
    CRAWFORD                       0                    VENANGO                                  0
    CUMBERLAND                     0                    WARREN                                   0
    DAUPHIN -_-----        --      ~ --                 WASHINGTON                               0
    DELAWARE                       0                    WAYNE                                    0
    ELK                            0                    WESTMORELAND                             0
    ERtE----- --- -                0
h                                                       WYOMING                                  0
    FAYETTE                        0                    YORK                                     0
    FOREST                         0                    Total                                    0
    FRANKLIN                       0                   Table 11: Data obtained from each county via a uniform
                                                       survey requesting the da[a required pursuant to Act 35.
~ FULTON                           0
~ GREENE                           0
  HUNTINGDON                       0
j INDIANA                          0
  JEFFERSON                        0
  JUNIATA                          0
  LACKAWANNA                       0
i LANCASTER                        0
  LAWRENCE                         0
                                                  26
      Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 28 of 44




Absentee Ballot and Mail-in
                                                             LACKAWANNA                               1
Ballot Statistics                                            LANCASTER                                0
Ballots Sent to Wrong Individual or Wrong                    LAWRENCE                                 0
Address in the 2020 Primary Election.4                       LEBANON                                  0
                                                             LEHIGH                                   0
    ADAMS                            0                       LUZERNE                                 0
    ALLEGHENY                      3,000                    LYCOMING                                 1
r         ----                              ---             McKEAN                                   0
~ ARMSTRONG                          0                             --- ----
    BEAVER                           0                      MERCER                                    0
j BEDFORD                            2                      MIFFLIN                                  0
    BERKS                            0                      MONROE                                   0
    GLAIR                                                   MONTGOMERY                               0
                                     0
    BRADFORD                         0                      MONTOUR                                  0
    BUCKS                        -- U-----        -         NORTHAMPTON                              0
i BUTLER                                                    NORTHUMBERLAND                           8
                                     0
  CAMBRIA                            4                      PERRY                                    11
    CAMERON                          0                      PHILADELPHIA                             0
 CARBON                                                     PIKE                                     0
                                     0
 CENTRE                              0                      POTTER                                   0
 CHESTER                             0                      SCHUYLKILL                               0
 CLARION                             0                      SNYDER                                   0
 CLEARFIELD                          0                      SOMERSET                                 0
 CLINTON                             0                      SUILIVAN                                 0
 COLUMBIA                                                   SUSQUEHANNA                              0
                                    19
 CRAWFORD                           0                       TIOGA                                    0
~ CUMBERLAND                         0                      UNION                                    3
 DAUPHIN                             0                      VENANGO                                  0
                                                                   ---------- ----                  ---
' DELAWARE                                                  WARREN                                   0
                                     0
  ELK                                0                      WASHINGTON                               p

 ERIf                                                       WAYNE                                    0
                                     0
 FAYEfTE                                                    WESTMORELAND                             0
                                     0
 FOREST                              0                      WYOMING                                  0
 FRANKLIN                                                   YORK                                    235
                                     0
~ FULTON                                                    Total                                 3,282
                                     0
                                                           Toble 22: Data obtained from each county via o uniform
  GREENE                             0                     survey requesting the data required pursuant to Act 35.
 HUNTINGDON                          0
! INDIANA                            2
  IEFFER50N                          0
 IUNIATA                             0 -------

 Counties responding to this question noted that           voters' address was incomplete or needed to be
ballots were sent to the wrong address because the         updated.
                                                      27
       Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 29 of 44




Absentee Ballot and Mail-in                                                                                        . -.
                                                                    JEFFERSON                                  0
Ballot Statistics                                                   ~uNiaTn                                    o
                                                                    LACKAWANNA                                 1
Ballots Voted by Individual Other than Voter
                                                                    LANCASTER                                  0
in the 2020 Primary Elections
                                                                    LAWRENCE                                   0
                                                 -.                 LEBANON                                    0
LADAMS                                 0                            LEHIGH                                     0
j ALLEGHENY                            0                            LU2ERNE                                    0
 ARMSTRONG                             0                            LYCOMIN6                                   0
 BEAVER                                0                            McKEAN                                     0
 BEDFORD                               0                            MERCER                                     0
~ BERKS                                0                            MIFFLIN                                    0
  BLAIR                                0                            MONROE                                     0
 BRADFORD                              0                           MONTGOMERY                                  0
 BUCKS                                 0                           MONTOUR                                     0
 BUTLER                                0                            NORTHAM FTON                               0
 CAMBRIA                               0                           NORTHUMBERLAND                              0
                                           _.-        -._.
_CAMERON                              _U                           PERRY                                       0
 CARBON                                0                           PHILADELPHIA                                0
 CENTRE                                0                           PIKE                                        0
 CHESTER                               0                           P07TER                                      0
 CLARION                               0                           SCHUYLKILL                                  1
 CLEARFIELD                            0                           SNYDER                                     0
 CUNTON                                0                           SOMERSET                                    0
 COLUMBIA                              0                           SULLIVAN                                    0
 CRAWFORD                              0                           SUSQUEHANNA                                0
 CUMBERLAND                            0                           TIOGA                                       0
 DAUPHIN                               0                           UNION                                       0
 DELAWARE                              0                           VENANGO                                     0
 ELK                                  0                            WARREN                                      0
 ERIE                                  1                           WASHINGTON                                  0
 FAYETTE                               0                           WAYNE                                       0
 FOREST                                0                           WESTMORELAND                                0
 FRANKLIN                              0                           WYOMING                                     0
 FULTON                                0                           YORK                                       0
 GREENE                                0                           Total                                      3
 HUNTINGDON                            0                          Table 23: Data obtained from each county via a uniform
                                                                  survey requesting [he data required pursuant to Act 35.
 INDIANA                               0



S In every instance where a voter received a wrong                to the appropriate voter while ensuring the incorrect
ballot as indicated above, the county reported they               ballot was cancelled and not counted.
were able to correct the matter and reissue a ballot
                                                             28
     Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 30 of 44




Absentee Ballot and Mail-in                                                                               -       -.
                                                            1UNIATA                                   0
Ballot Statistics                                           LACKAWANNA                                1
                                                             LANCASTER                                2
Ballots Returned Not by Mail or In Person in
                                                             LAWRENCE                                 0
the 2020 Primary Election.6
                                                             LEBANON                                  0
                                             -.              LEHIGH                                   0
  ADAMS                               0
                             -----._— o                     LUZERNE                                  0
            ------      -
  ALLEGHENY                                                 LYCOMING                                 20
  ARMSTRONG                           0                      McKEAN                                   0
  BEAVER                              0                     MERCER                                    9
  BEDFORD                             0                     MIFFLIN                                   0
  BERKS                               0                      MONROE                                   0
  BLAIR                               0                     MONTGOMERY                              112
  BRADFORD                            0                     MONTOUR                                   0
  BUCKS                               0                     NORTHAMPTON                               0
  BUTLER                              0                     NORTHUMBERLAND                            0
  CAMBRIA                             0                     PERRY                                    0
  CAMERON                             0                     PHILADELPHIA                              2
  CARBON                              0                     PIKE                                     0
  CENTRE                              0                     POTTER                                   0
 CHESTER                              0                     SCHUYLKILL                               0
 CLARION                              0                     SNYDER                                   0
 CLEARFIELD                           0                     SOMERSET                                 0
  CUNTON                              0
                                                           -SULUVAN    -__ ____                       2
 COLUMBIA                             1                     SUSQUEHANNA                              0
 CRAWFORD                             0                     T10GA                                    0
 CUMBERLAND                           0                     UNION                                    0
                                                                                        -                     —
 DAUPHIN                              0                     VENANGO                                  0
 DELAWARE                             0                     WARREN                                   0
 ELK                                  0                     WASHINGTON                               0
 ERIE                                 0                     WAYNE                                    0
 FAYETTE                              0                     WESTMORELAND                             0
 FOREST                               0                     WYOMING                                  0
 FRANKLIN                             4                     YORK                                     0
 FULTON                               0                     Total                                   153
 GREENE                               0                    Table 24: Data obtained from each county vra a uniform
                                                           survey requesting the data required pursuant to Act 35.
 HUNTINGDON                           0
 INDIANA                              0
 JEFFERSON                            0


6 In the above reports, figures include emergency          agent, or other persons that were not the voter. for
ballots, ballots returned through avoter-designated        more information, see pp. 38 -39.
                                                      29
     Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 31 of 44




Act 12 of 2020 Statistics                                                                   -      .
                                                                                                •... -.
Election Officers Appointed in Districts                  JEFFERSON                               5
Outside District of Residence for the 2020                lUNIATA                                 0
Primary Election.                                         LACKAWANNA                            186
                                    .•                    LANCASTER                             341
                                   ~... -.                LAWRENCE                                3
 ADAMS                                 23                 LEBANON                     No data provided
 ALLEGHENY                            296                 LEHIGH                                 0
 ARMSTRONG                             58                 LUZERNE                               168
 BEAVER                     No data provided              LYCOMING                               0
 BEDFORD                                5                 McKEAN                                14
 BERKS                                413                 MERCER                                 56
 BLAIR                                86                  MIFFLIN                                8
 BRADFORD                              34                 MONROE                                88
 BUCKS                                372                 MONTGOMERY                             0
 BUTLER                                52                 MONTOUR                                1
 CAMBRIA                               35                 NORTHAMPTON                           169
 CAMERON                                8                 NORTHUMBERLAND                        11
 CARBON                                25                 PERRY                                  1
 CENTRE                               203                 PHILADELPHIA                Data not available at
 CHESTER                              139                                             this time
 CLARION                               0                  PIKE                                   0
 CLEARFIEID                             5                 POTTER                                 2
 CLINTO(d                              14                 SCHUYLKILL                            36
 COLUMBIA                   Data not available at         SNYDER                                 1
                            this time                     SOMERSET                              13
 CRAWFORD                             15                  SULLIVAN                               0
 CUMBERLAND                           167                 SUSQUEHANNA                            5
 DAUPHIN                               0                  TIOGA                                  0
 DELAWARE                   Data not available at         UNION                                 10
                            this time                     VENANGO                                  31
 ELK                                   0                  WARREN                                   25
 ERIE                                 138                 WASHINGTON                              238
 FAYEfTE                              32                  WAYNE                                    25
 FOREST                                 2                 WESTMORELAND                            350
 FRANKLIN                             40                  WYOMING                                  0
 FULTON                                1                  YORK                                    167
 GREENE                               44                  Total                                  4,217
 HUNTINGDON                           40
                                                         Table 25: Data obtained from each county via a uniform survey
 INDIANA                              18                 requesting the dofa requited pursuant to Aci 35.


 Several counties did not have this data readily
available at this time.
                                                    30
   Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 32 of 44




Act 12 of 2020 Statistics                                                            •.
                                                                                          ... -.
                                                   LANCASTER                                6               ~
Number of Polling Places Consolidated that
                                                   LAWRENCE                                 8
did Not Require DOS Approval for the 2020
                                                   LEBANON                                  0
Primary Election.
                                                   LEH16H                                   0
                          .~   ..
                                                   LUZERNE                                 86
                                 .. -.
                                                   LYCOMING                                 0
 ADAMS                          0
                                                   McKEAN                                    0
 ALLEGHENY                     N/A
                                                   MERCER                                   1
 ARMSTRONG                      3
                                                   MIFFLIN                                  12
BEAVER                          1
                                                   MONROE                                   0
BEDFORD                        2
                                                   MONTGOMERY                              212
BERKS                          0
                                                   MONTOUR                                  0
GLAIR                          9
                                                   NORTHAMPTON                              0
BRADFORD                       0
                                                   NORTHUMBERLAND                           8
BUCKS                          9
                                                   PERRY                                    0
BUTLER                          0
                                                   PHILADELPHIA                            N/A
CAMBRIA                         6
                                                   PIKE                                     0
CAMERON                        N/A
                                                   POTTER                                   0
CARBON                         13
                                                   SCHUYLKILL                               9
CENTRE                          4
                                                   SNYDER                                   2
CHESTER                        73
                                                   SOMERSET                                 5
CLARION                         2
                                                   SULLIVAN                                 0
CLEARFIELD                      0
                                                   SUSQUEHANNA                              0
CLINTON                         0
                                                   TIOGA                                    0
COLUMBIA                        0
                                                   UNION                                   0
CRAWFORD                       11
                                                   VENANGO                                 0
CUMBERLAND                     8
                                                   WARREN                                  0
DAUPHIN                        6
                                                   WASHINGTON                             11
DELAWARE                       151
                                                   WAYNE                                   2
ELK                             0
                                                   WESTMORELAND                            0
ERIE                            0
                                                   WYOMING      --_.                       0
FAYETTE                         0
                                                   YORK                                    0
FOREST                         N/A
                                                   Total                                  724
FRANKLIN                       0
             __ _.             —     __           Table 26: Dafa obtained from each county via a uniform
FULTON                          Q                 survey requesting the data required pursuant to Act 35.
GREENE                         5
HUNTINGDOfd                    42
        __ ___                 --
INDIANA                         2
JEFFERSON                      1
JUNIATA                        0
LACICAWANNA                    14

                                             31
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 33 of 44




Act 12 of 2020 Statistics                                                              ~.
                                                                                            ... -.
                                                   LAWRENCE                                   0
Polling Place Consolidation Requiring DOS
                                                   LEBANON                                    0
Approval for the 2020 Primary Election.
                                                   LEHIGH                                     0
                          .~
                                                   LUZERNE                                    0
                             . .. -.
                                                   LYCOMING                                   0
   ADAMS                        0
                                                   McKEAN                                     0
   ALLEGHENY              830 into 211
                                                   MERCER                                     0
   ARMSTRONG                   0
                                                   MIFFLIN                                    0
   BEAVER                       0
                                                   MONROE                                     0
   BEDFORD                      0
                                                   MONTGOMERY                                 0
 ~ BERKS                        0
                                                   MONTOUR                                    0
   BLAIR                       0
                                                   NORTHAMPTON                                0
   BRADFORD                    0
                                                   NORTHUMBERLAND                             0
   BUCKS                       0
                                                  PERRY                                      0
 i BUTLER                      0
                                                  PHILADELPHIA                         850 irrto 190
   CAMBRIA                     0
                                                  PIKE                                        0
   CAMERON                 10 into 3
                                                  POTTER                                      0
 ~ CARBON                      0
                                                  SCHUYLKILL                                  p
   CENTRE                      0
                                                  SNYDER                                      0
   CHESTER                     0       A
                                                  SOMERSET                                    0
j CLARION                      0
                                                  SULIIVAN                                    0
   CLEARFIELD                  0
                                                  SUSQUEHANNA                                 0
   CLINTON                     0
                                                  TIOGA                                       0
   COLUMBIA                    0
                                                  UNION                                       0
   CRAWFORD      _             0
                                                  VENANGO                                     0
i CUMBERLAND                   0
                                                  WARREN                                      0
   DAUPHIN                     0
                                                  WASHINGTON                                  0
   DELAWARE                    0
                                                  WAYNE                                       0
                                                  WESTMORELAND                                0
j ERIE                          0
                                                  WYOMING                                     0
  FAYETTE                      0
                                                  YORK                                       0
  FOREST                    9 into 2             Tob/e 27: Data in this table is based on the requesC for
f FRANKLIN                      0                approval the referenced counties su6mitced to the
  FULTON                                         Department of Sate.
                                0
  GREENE                        0
         -----
  HUNTINGDON                    0
  INDIANA                      0
  JEFFERSON                    0
  1UNIATA                       0
  LACKAWANNA                   0
  LANCASTER                    0

                                            32
          Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 34 of 44




    Act 12 of 2020 Statistics                                                              .. . .
                                                         LEBANON                                   0
Polling Places Located Subject to Section                LEHIGH                                    5
1803-B during the 2020 Primary Election.                 LUZERNE                                   0
                                                         LYCOMING                                  0
                             ~.
                                                         McKEAN                                    3
    ADAMS                         0                             __           --       ---
                                                         MERCER                                    0
    ALLEGHENY                     1
                                                        MIFFLIN                                    0
    ARMSTRONG                     0
                                                        MONROE                                     0
    BEAVER                        0
                                                        MONTGOMERY                                 0
    BEDFORD                       2
                                                        MONTOUR                                    0
    BERKS                         0
                                                        NORTHAMPTON                                0
    BLAIR                         0
                                                        NORTHUMBERLAND                            10
    BRADFORD                      0
                                                        PERRY                                      0
J BUCKS                           0
                                                        PHILADELPHIA                              10
    BUTLER                        0
                                                        PIKE                                       0
    CAMBRIA                        0
i                        _..~ _---_--__ _ _ ---         POTTER                                    0
    CAMERON                        0
                                                        SCHUYLKILL                                 0
    CARBON                        0
                                                        SNYDER                                    0
    CENTRE--- ------ -        --~------                 SOMERSET                                   0
    CHESTER                      0
                                                        SULLIVAN                                   0
    CLARION                       0
                                                        SUSQUEHANNA                               0
    CLEARFIELD                    0
                                                        TIOGA                                      0
~ CUNTON                          0
                                                        UNION                                      0
    COLUMBIA                      0
                                                        VENANGO                                    0
    CRAWFORD                      0
                                                        WARREN                                     0
    CUMBERLAND                    0
                                                        WASHINGTON                                11
i DAUPHIN                         1
                                                        WAYNE                                      d
t DELAWARE                        0                                             _    _ -    ---             --
                                                        WESTMORELAMO                              74
    ELK           --              ~ --
                                                        WYOMING                                   0
    ERIE                          0
                                                        YORK                                      0
    FAYETTE                       0
                                                        Total                                     117
    FOREST                        0                    Table 28: Dota obtained from each county vio a uniform
    FRANKLIN                      0                    survey requesting the data required pursuant to Act 35.
    FULTON                        0
    GREENE                        0
' HUNTINGDON                      0
  INDIANA                         0
j IEFFERSON                       0
    JUNIATA                       0
    LACKAWANNA                    0
    LANCASTER                     0
    LAWRENCE                      0

                                                  33
       Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 35 of 44




Polling Places Located in a School                                                   ~.
                                                   LEBANON                                  2
Polling placed located in schools for the
                                                   LEHIGH                                  17
2020 Primary Election.
                                                   LUZERNE                                 26
  •                         •.         -           LYCOMING                                 1
 ADAMS                           1                 McKEAN                                   1
 ALLEGHENY                       30                MERCER                                   8
 ARMSTRONG                       0                MIFFLIN                                  10
 BEAVER                          4                MONROE                                    2
 BEDFORD                         0                MONTGOMERY                              140
' BERKS                          28               MONTOUR                                   0
 GLAIR                           6                NORTHAMPTON                              29
 BRADFORD                        0                NORTHUMBERLAND                            6
t BUCKS                          65               PERRY                                    0
 BUTLER                          0                PHILADELPHIA                             99
 CAMBRIA                         5                 PIKE                                     0
 CAMERON                         8                POTTER       ---       -    --     -      U
 CARBON                          0                SCHUYLKILL                               1
 CENTRE                          8                SNYDER                                   0
 CHESTER                         93               SOMERSET                                  3
 CLARION                         2                SULLIVAN                                 0
 CLEARFIELD                      1                SUSQUEHANNA                              0
 CLINTON                         0                TIOGA                                    0
 COLUMBIA                        0                UNION                                     2
 CRAWFORD                        4                VENANGO                       0
                                                                 _    ----- ----2-
 CUMBERLAND                      8                WARREN
 DAUPHIN                         28               WASHINGTON                               8
 DELAWARE                        73               WAYNE                                    0
 ELK                             0                WESTMORELAND                             29
 ERIE                            15               WYOMING                                  0
 FAYETTE                         12               YORK                                    10
 FOREST                          0                Total                                   841
 FRANKLIN                        0               Table 29: Data obtained from each county via a uniform
                                                 survey reques[ing the data required pursuant to Act 35.
 FULTON                          0
 GREENE                          3
 HUNTINGDON                      19
 INDIANA                         1
 JEFFERSON                       0
 JUNIATA                         0
 LACKAWANNA                      20
 LANCASTER                       8
 LAWRENCE                        3


                                            34
      Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 36 of 44




Pre-Canvassing and Canvassing                                                               ..         -.
                                                             lUN1ATA                                 N/A
$tatlStlCS                                                   LACKAWANNA                        6/2/2020 9:OOam
Date and Time of Pre-Canvass Meeting8                        LANCASTER                         6/2/2020 8:OOam
                               ~.         -.                 LAWRENCE                          6/2/2020 8:10am
                                                             LEBANON                                 N/A
 ADAMS                6/2/2020 9:OOam                                                           ---
                                                             LEHIGH                            6/2/2020 7:OOam
 ALLEGHENY            6/2/2020 7:OOam
 ARMSTRONG            6/2/2020 9:OOam                        LUZERNE                          6/2/2020 7:OOam
                                                             LYCOMING                         6/2/2020 7:OOam
 BEAVER                     N/A
                                                             McKEAN                           6/2/2020 9:QOam
 BEDFORD              6/2/2020 7:30am
 BERKS                      N/A                              MERCER                                    N/A
                                                             MIFfUN                           6/2/2020 9:30am
 GLAIR                6/2/2020 9:OOam
                                                             MONROE                                   N/A
 BRADFORD                   N/A
                                                             MONTGOMERY                       6/2/2020 8:OOam
 BUCKS               6/2/2020 10:00am
                                                             MONTOUR9                         6/1/2020 9:QOam
 BUTLER               6/2/2020 7:OOam
                                                             NORTHAMPTON                      6/2/2020 7:OOam
 CAMBRIA              6/2/2020 S:OOam
                                                             NORTHUMBERLAND                   6/2/2020 8:OOam
 CAMERON             6/2J202010:OOam
                            N/A                              PERRY                            6/2/2020 9:30am
 CARBON —
              __ - -                                         PHILADELPHIA                             N/A
 CENTRE               6/2/2020 9:OOam
                      6/2/2020 7:OOam                        PIKE                                     N/A
 CHESTER
                      6/2/2020 4:30pm                        POTTER                           6/2/202010:OOam
 CLARION
                                                             SCHUYLKILL                       6/2/20201:OOsm
 CLEARFIELD          6/2/202010:OOam
                                                             SNYDER                           6/2/2020 8:OOam
 CLINTON                    N/A
                      6/2/2020 7:OOam                        SOMERSET                                  N/A
 COLUMBIA
            -               --                               SULUVAN                          6/2/2020 11:OOam
 CRAWFORD            6/2/2020 30:OOam
                                                             SUSQUEHANNA                      6/2/2020 7:OOpm
 CUMBERLAND                 N/A
                                                             TIOGA                            6/2/2020 1:OOpm
 DAUPHIN                    N/A
                                                             UNION                            6/2/2020 9:OOam
 DELAWARE            6/2/2020 9:00 am
                      6/2/2020 1:OOpm                        VENANGO                          6/2/2020 7:OOam
 ELK
                                                             WARREN                           6/2/2020 9:OOam
 ERIE                6/2/202010:00 am
                                                             WASHINGTON                       6/2/2020 7:OOam
 FAYETTE              6/2/2020 8:OOam
                                                             WAYME                            6/2/2020 B:OOam
 FOREST               6/2/2020 3:OOpm
                                                             WESTMORELAND                     6/2/2020 9:OOam
 FRANKLIN             6/2/2020 8:30am
                                                             WYOMING                          6/2/2020 7:OOam
 FULTON               6/2/20201:OOpm
                                                             YORK                             6/2/2020 7:OOam
 GREENE                     N/A
                                                            Table 30: Dota obtained from each county vin o uniform
 HUNTINGDON          6/2/202010:OOam                        survey requesting the data required pursuant to Act 35.
 INDIANA              6/2/2020 9:OOam
 JEFFERSON            6/2/2020 7:~am


8 If NJA is listed, it means that the county did not        preliminary sorting and slicing envelopes opening
participate in pre-canvassing events.                       without removing ballots nor counting ballots.
 In the survey responses, Montour County reported
they began on 6/1/2020 when they started
                                                       35
      Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 37 of 44




Pre-Canvassing and Canvassing                                                     ..               -.
Statistics                                         LANCASTER                      6/3/2020 9:OOam
                                                   LAWRENCE                       6/2/2020 8:OOpm
Date and Time of Canvass Meeting for the           LEBANON                        6/3/2020 9:OOam
2020 Primary Election.                             LEHIGH                        6/3/2020 10:OOam
                         ~.           -.           LUZERNE                       6/2/2020 8:OOpm
                                                   LYCOMING                       6/2/2020 8:OOpm
 ADAMS                   6/2/2020 9:QO~m           McKEAN                         6/5/2020 9:OOam
 ALLEGHENY               6/2/2020 8:OOpm           MERCER                         6/3/2020 9:OOam
 ARMSTRONG               6/5/2020 9:OOam           MIFFLIN                        6/5/2020 9:OOam
BEAVER                   6/3/2020 9:OOam           MONRC)E                      6/3/2020 at 9:30am
BEDFORD                  6/2/2020 7:30am           MONTGOMERY                     6/2/2020 S:OOam
BERKS                    6/2/2020 9:OOam           MONTOUR                        6/3/2020 9:OOam
BLAIR                    6/3/2020 8:OOam           NORTHAMPTON                    6/5/2020 9:OOam
BRADFORD                 6/2/20201:OOpm            NORTHUMBERLAND                 6/2/2020 3:45pm
BUCKS                    6/3/2020 9:OOam           PERRY                         6/2/202010:OOam
BUTLER                   6/5/2020 9:OOam           PHILADELPHIA                   6/5/2020 9:OOam
CAMBRIA                  6/2/2020 8:30am           PIKE                           6/3/2020 7:OOam
CAMERON                  6/5/2020 9:OOam           POTTER                         6/3/2020 9:OOam
CARBON                   6/3/2020 9:OOam           SCHUYLKILL                     6/2J20201:OOpm
CENTRE                   6/2/2020 9:OOam           SNYDER                         6/2/2020 9:OOpm
CHESTER                  6/3/2020 7:OOam           SOMERSET                       6/2/2020 9:OOam
pAR10N                   6/3/2020 9:OOam           SUWVAN                         6/5/2020 9:OOam
CLEARFIELD         _— _ _._6/2/2020 S:OOpm
                                         _         SUSQUEHANNA                    6/2/2020 B:OOpm
CLINTON                    6/5/2020 9:OOam         TIOGA                          6/3/2020 8:30am
COLUMBIA                 6j2/2020 8:OOpm           UNION                          6/5/2020 9:OOam
CRAWFORD                 6/2/2020 8:30pm           VENANGO                        6/5/2020 8:OOam
CUMBERLAND               6/3/2020 9:OOam           WARREN                         6/5/2020 9:OOam
DAUPHIN                  6/4/2020 9:OOam           WASHINGTON                     6/3/2020 9:OOam
DELAWARE                 6/2/2020 8:30am           WAYNE                          6/2/2020 8:OOpm
ELK                      6/3J2020 9:OOam           WESTMORELAND                   6/5/2020 S:OOpm
ERIE                     6/5/2020 9:OOam           WYOMING                             6/2/2020
FAYETT'E                 6/5J2020 9:OOam           YORK                           6/2/2020 S:OOpm
FOREST                   6/2/2020 3:OOpm          Table 31: Dora obtained from each county via a uniform
FRANKLIN                 6/3/2020 9:~am           survey requesting the data required pursuant to Act 35.

FULTON                   6/5/2020 9:OOam
GREENE                   6/3/2020 9:OOam
HUNTINGDON               6/2/2020 8:OOpm
 INDIANA                 6/3/2020 8:30am
1EFFERSON                6/2/2020 9:OOam
1UNIATA                  6/3/2020 9:OOam
LACKAWANNA               6/2/2020 5:30pm

                                             36
     Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 38 of 44




Pre-Canvassing and Canvassing                                                             ..                -.
Statistics                                               INDIANA                               6/16/2020
                                                         JEFFERSON                             6/5/2020
Last Date County Reported Counting all                   JUNIATA                               6/5/2020
Domestic Ballots for the 2020 Primary                    LACKAWANNA                            6/8/2020
Election.lo                                              LANCASTER                             6/16/2020
                              ~.             -.          LAWRENCE                              6/9/2020
                                                         LEBANON                            week of 6/8/20
 ADAMS                    6/4/2020                       LEHIGH                                6/12/2020
 ALLEGHENY               6/17/2020                       LUZERNE                               6/18/2020
 ARMSTRONG               6/11/2020                       LYCOMING                              6J15/2020
                                    ---
 BEAVER                  6/11/2020                       McKEAN                                6/5/2020
 BEDFORD                  6/3/2020                       MERCER                                6/9/2020
 BERKS                    6/9/2020                       MIFFLIN                               6/10/2020
 BLAIR                    6/8/2020                       MONROE                                6/5/2020
 BRADFORD                6/17/2020                       MONTGOMERY                            6/17/2020
 BUCKS                   6J17/2020                       MONTOUR                               6/4/2020
 BUTLER                   6/8/2020                       NORTHAMPTON                           6/5/2020
 CAMBRIA                  6/5/2020                       NORTHUMBERLAND                        6/3/2020
 CAMERON                  6/5/2020                       PERRY                                 6/5/2020
 CARBON                  6/18j2020                       PHILADELPHIA                          6/17/2020
 CENTRE                   6/5/2020                       PIKE                                  6/5J2020
 CHESTER                 6/i5J2020                       POTTER                                6/4/2020
 CLARION                 6/17/2020                       SCHUYLKILL                            6/11/2020
 CLEARFIELD               6/5/2020                       SNYDER                                6/4/2020
 CLINTON                  6/9/2020                       SOMERSET                              6/10/2020
 COLUMBIA                 6/9/2020                       SULLIVAN                              6/5J2020
 CRAWFORD                6/18/2020                       SUSQUEHANNA                           6/5/2020
 CUMBERLAND              6/16/2020                       TIOGA                                 6/5/2020
 DAUPHIN                Not provided                     UNION                                 6/11/2020
 DELAWARE                6/18/2020                       VENANGO                               6/5/2020
 ELK                      6/3/2020                       WARREN                                6/5/2020
 ERIE                    6/12/2020                                                     _--
                                                         WASHINGTON                            6/12/2020
 FAYETTE                 6/22/2020                       WAYNE                                 6/8/2020
 FOREST                   6/5/2020                       WESTMORELAND                          6/9/2020
 FRANKUN                  6/9/2020                       WYOMING                               6j5/2020
         --- --- -- -----
 FULTON                   6/5/2020                       YORK                                 6/12/2020
 GREENE                  6/17/2020
                                                        Table 32: Data obtained from each county via a uniform survey
 HUNTINGDON               6/5/2020                      as we!! as other county pose-election reporting regorciing ballor
                                                        counting status.


to Oata not requested by Act 35 but included for
informational purposes.
                                                   37
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 39 of 44




Review of Actions Taken

The General Assembly's enactment of the election reforms contained in Act 2019-77 and Act
2020-12 and election officials' subsequent implementation of those legislative reforms enabled
Pennsylvania to respond effectively to the unique challenges posed by the COVID-19 pandemic.
The mail-in voting option in Act 77 and the emergency polling place and poll worker provisions in
Act 12 gave voters expanded access to voting by mail and helped county election officials protect
public health for in-person voting.

As mentioned in the introduction to this report, the confluence of circumstances leading up the
June 2 Primary, including the closures and restrictions caused by COVID-19 and the
unprecedented volume of voters voting by mail, resulted in some unavoidable challenges. Delays
and errors in fulfilling some ballot requests in several counties required those counties not only
to take quick actions to correct errors, but also to provide individualized outreach to correct any
confusion among voters experiencing these issues.

Counties collectively reported that 3,288 ballots were sent to the wrong voter or to the wrong
address. Of this total, 3,000 were reported by a single county (Allegheny). That county reported
that 3,000 ballots were returned as undeliverable because the voters provided an incorrect or no
longer valid address. In about half of these cases, the county was able to reissue ballots, but in
some cases the undeliverable ballots arrived too late for the county to reissue ballots.

The causes of the remaining errors and irregularities include the following:

   •   mail house vendor errors;
   •   mailing addresses on some address labels without an apartment number due to an
       anomaly in the Online Absentee Ballot application that did not require applicants to enter
       apartment information in the correct field;
   •   human error when inserting balloting materials into envelopes;
   •   mail delivery errors that resulted in individuals receiving another voter's balloting
       materials; and
   •   timing issues that resulted in voters receiving ballots at an address after they moved or
       returned to a previous address.

Counties reported that three (3) ballots (of the nearly 2.9 million ballots voted in the Primary
Election) were voted by someone other than the voter. In each of these three cases, the person
who voted the ballot received it in error, and in each case county election officials voided the
ballots and re-issued them to the appropriate voter. Based on the information reported by the
counties, these situations were reviewed by the counties, who reported that the facts did not
appear to be willful nor attempted fraud, and thus they were dealt with administratively.

Counties reported that a total of 153 ballots were returned by means other than the voter
sending it by mail or delivering it in person to a site designated by the county board of elections.
Of those 153 ballots, 117 ballots were delivered on behalf of voters with disabilities by duly

                                                 38
     Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 40 of 44




designated agents. The remaining 36 instances appear to be the result of confusion regarding
the requirements for delivering balloting materials. For example, Mercer County reported that a
care home administrator delivered the ballots of nine (9) residents on Election Day because they
had failed to timely mail the ballots. The county reported that it informed the care home
administrator that the ballots could not be counted. Lycoming County reported that it allowed
approximately 20 ballots to be delivered by the voters' spouses. That county has taken steps to
ensure that its staff does not accept this type of delivery in the future.

In addition to the issues reported in response to the Act 35 inquiries, in Montgomery County
approximately 1,900 voters were sent ballots for the incorrect political party. The county
cancelled the ballots and issued new ballots to each affected voter. Also, in Montgomery County,
about 4,000 additional voters received the wrong ballot style. Unfortunately, the county became
aware of this issue late in the process, at which point there was no longer time to issue new
ballots and send them by mail. The county cancelled all the incorrect ballots and contacted the
affected voters to inform them that they could vote provisionally at the polls or come to the
county in person to request a replacement ballot. In both these circumstances, the county's mail
house vendor did not employ adequate quality control measures to prevent such errors from
occurring. The county is no longer using this vendor and will ensure stricter quality control
measures going forward.

In the lead up to the June 2, 2020 Primary, the Department worked with the counties that
experienced delays and/or errors in the fulfillment of ballot requests to aid them in assessing the
causes and identifying appropriate solutions for any problems that occurred. Immediately
following the conclusion of the Primary, the Department reached out to the counties to follow
upon all issues and begin working with them on ways to prevent future occurrences, and
expanded our work with them on process improvement and implementation of best practices.
The Department also engaged experts to work directly with counties to break down and evaluate
their internal processes and external dependencies to identify specific actions that the counties
must take to avoid similar delays and errors for the November general election.

The data provided by the counties reinforces numerous independent studies that conclude that
mail ballot fraud is exceedingly rare, and it demonstrates that the errors that occurred
accounted for a very small fraction of the nearly 1.5 million absentee and mail-in ballots
requested and cast by voters. Nonetheless, it also demonstrates the need for additional
education and outreach to ensure that the issues experienced during the primary do not recur.




                                                39
     Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 41 of 44




Issues or Incidents Involving Voting Machines

The counties reported relatively few voting system errors or issues in the 2020 Primary Election.
Of the 27 counties that reported experiencing any voting system issue, all but three (3) counties
reported only isolated issues with scanners or ballot- marking devices that were quickly resolved
through maintenance or replacement. For example, nine (9) counties had to replace or take
offline approximately 30 scanners on Election Day and one (1) county had to replace a defective
power cord on a scanner. The remaining counties experienced isolated errors related to needing
to replace the paper roll or ink cartridge for the printers, cleaning and calibration adjustments,
paperjams, battery failures and errors in opening the polls and other minor poll worker errors.
In the overwhelming majority of counties these routine issues were reported in fewer numbers
in the 2020 primary than voting system issues reported in comparable prior years with older
voting systems.

In the three (3) counties that experienced more significant issues, voters were able to continue
voting with little to no interruption throughout the day. In each instance, the issues were not
actually voting system issues; rather, they concerned printing vendor errors resulting in some
ballots that did not fit through the scanners or were too lightly printed to be successfully
scanned, or the use of incorrect markers resulting inwrite-in votes unable to be scanned.

Each of these issues was addressed at the time and additional corrective action is being taken, as
described below:

Bucks County, whose printing vendor cut some ballots too large to be scanned by the precinct
scanners, addressed the issue immediately by instructing voters to cast their ballots in the
emergency ballot box on the scanner so they could be secured and returned to the county to be
tabulated centrally. The county is implementing changes to ensure this does not recur in the
future, including evaluating a change in print vendor and augmenting quality control and testing
measures.

Similarly, in Lancaster County, where some ballots were too lightly printed to be read by the
scanner, the county addressed the immediate issue by instructing voters to insert the improperly
printed ballots into the emergency ballot box on the scanner so they could be secured and
returned to the county to be tabulated centrally. The county has cancelled its contract with the
print vendor and is in the process of rebidding the contract and will implement changes to
ensure this does not recur.

Clarion County experienced issues with the scanners' reading ofwrite-in votes on election day
ballots and determined that the issue was caused by the pens used to mark the ballots, not the
voting system itself. Though the issue did not impede voting, it did significantly slow the
canvassing ofwrite-in votes after election day. Because they could not be effectively scanned
and captured at the precinct on election day, all ballots with write-in votes had to be rescanned
at the county and reconciled manually. The county will be implementing improved training to
address this prior to the November election.

                                                40
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 42 of 44




The Department will continue working with all counties to ensure that their pre-election logic
and accuracy testing is completed as broadly and effectively as possible. Additionally, the
Department will work with counties to conduct additional education for poll workers and voters
alike. COVID-19 significantly affected both poll worker recruitment and training, and also
prevented many counties from holding in-person voting system demonstrations to give poll
workers, voters, and other stakeholders an opportunity to gain hands-on experience with new
voting systems.

The Department's Ready to Vote 2020 campaign will continue to serve as an important resource
for information about each county's voting system. This resource includes online step-by-step
instructions for each county's voting system, as well as video demonstrations of voting on each
voting system. These resources are supplemented by poll worker training resources provided by
both the Department and voting system vendors to ensure that poll workers have access to
training materials that they can review in their own homes. The Ready to Vote 2020 campaign
also includes a toolkit that candidates, legislators, parties, and other stakeholders can use to
generate awareness about these resources. It is essential that all stakeholders work to expand
knowledge ofthese resources, to increase voter education, poll worker recruitment, and poll
worker training, to ensure the most accessible and secure participation by eligible voters in this
November's election.




                                               41
     Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 43 of 44




Conclusions

The 2020 Primary Election provided some clarity on additional changes that the General
Assembly should consider regarding the administration of elections.

Delivery of Ballots to Voters
Section 1305 of the Election Code requires a county board of elections to begin delivering or
mailing ballots to voters no later than 14 days before a primary or election. Based on the
experiences of the primary election, we believe this is not nearly enough.

Therefore, the Department recommends that the deadline for counties to begin delivering or
mailing ballots to voters be increased to at least 28 days before the election, and if a third-party
vendor is used, counties should be required to submit the initial list of approved applicants to its
third-party vendors) no fewer than 35 days prior to an election. These changes would help
ensure that voters receive their ballot earlier and have an appropriate amount of time to
complete and return their ballot.

Return of Ballots to Counties
Requiring ballots to be sent to voters earlier will only solve part of this problem, however. Some
voters will not receive their ballots until only a day or two before an election; others will receive
their ballot earlier but may not return it until closer to the election. To allow for all of these votes
to be counted, the Department recommends that counties be required to count votes that are
received by the county board of elections no later than the Friday following an election, provided
that the envelopes have been postmarked by Election Day. Allowing ballots to be returned by
the Friday after Election Day will allow ample time for all votes to be counted prior to the
statutory deadline to order a statewide recount of any race that is decided by less than a 0.5%
margin. Coupled with a change of date for counties to begin delivering or mailing ballots to
voters, this change would provide eligible voters the greatest ability to cast their vote.

Pre-Canvass Timeline
As mentioned earlier in this report, the Department also supports counties beginning the pre-
canvassingprocess asearly asthree weeks before Election Day. To illustrate why this is
important, we can look to the Democratic Primary on June 2: At midnight on June 3, 2020, the
Democratic race for Auditor General was led by one candidate. Due to delays in canvassing of
ballots, it was not until days later that a different candidate, Nina Ahmad, took the lead as ballots
continued to be counted. This same process occurred in nine (9) House and Senate races. Even
with Act 12 of 2020 moving back the pre-canvassing period from 8pm on Election Day to lam, it
was still not enough time, and in approximately half the counties, ballots were still being counted
over a week later. Allowing counties to begin taking these steps earlier would allow them to
report accurate and nearly complete results in a timely manner.

The Department recommends that this period be extended to three weeks prior to the primary
or election. The Department further recommends that counties be required to conduct at least
one pre-canvass meeting, and as many meetings as necessary to pre-canvass all ballots received

                                                  42
    Case 2:20-cv-00966-NR Document 415-27 Filed 08/28/20 Page 44 of 44




prior to the Friday before a primary or election. Counties would be required to follow procedures
already in place to notify the public, political parties, and campaigns about these pre-canvass
meetings. Furthermore, the law already prohibits any person attending or participating in a pre-
canvassmeeting from disclosing the results of apre-canvass meeting prior to the close of the
polls. The penalty for doing so is enumerated in Section 1853 of the Election Code, which
provides for a fine of up to $2,500 and/or up to two years in jail. Thus, the Department believes
that changes can be implemented that would ensure that counties would be able to report
accurate and more complete results on election night without risking the release of results
beforehand.

Poll Worker Flexibility
Act 12 of 2020 authorized counties to appoint poll workers for the 2020 Primary Election who
were not specifically registered electors of the election district they were serving in on the day of
the primary. This flexibility allowed for the counties to appoint thousands of poll workers in
order to fill vacancies in advance of the primary. The Department believes that making this
provision of Act 12 permanent would enhance poll worker recruitment and is of urgent need
given the continuance of COVID 19 precautions.

Additionally, the Department would recommend that Section 405 of the Election Code be
modified to provide a county Board of Elections with a greater amount of time prior to an
election in which they may appoint poll workers to fill vacancies. Currently, a county must wait
until five days before an election to appoint poll workers to fill vacancies. Prior to those five days
the county must seek Court approval to appoint them. The Department believes that this should
be changed to allow counties the authority to fill vacancies beginning at least 60 days before
Election Day. Like the other recommendation described above, this would provide counties with
greater flexibility in ensuring that all polling places are properly staffed on election day.

The Pennsylvania Department of State and all 67 counties have demonstrated the strength of
our election officials' commitment to ensuring the integrity, accessibility, and security of our
elections. On June 2, 2020, Pennsylvanians reaffirmed the durability of our democracy when we
exercised our right to vote amid a worldwide pandemic and nationwide social unrest, and
overwhelmingly embraced new, more secure voting systems and expanded options for voting
safely by mail. We have our dedicated county election officials and poll workers, as well as our
resilient voters, to thank for the success of the primary election. With their continued
commitment and collaboration, we look forward to holding another successful election on
November 3`d.




                                                 43
